NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 16 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CARLOS MARIE PALAFOX-REYES,                      No. 09-70924

              Petitioner,                        Agency No. A070-735-665

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 13, 2012
                              Pasadena, California

Before: PREGERSON, HAWKINS, and BEA, Circuit Judges.



       Petitioner Carlos Marie Palafox-Reyes (“Palafox”), a native and citizen of

Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”)

decision affirming the Immigration Judge’s order of removal. We have




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
jurisdiction pursuant to 8 U.S.C. § 1252, and we deny Palafox’s petition for

review. We address his arguments in turn.

      1. The documents submitted by the Department of Homeland Security

during Palafox’s removal proceedings established that: (1) Palafox was convicted

of first-degree burglary, in violation of California Penal Code § 459, and (2)

Palafox received a term of imprisonment of at least one year for his first-degree

burglary conviction. Accordingly, the BIA did not err in finding that Palafox was

removable as an alien convicted of an aggravated felony “crime of violence” under

8 U.S.C. § 1101(a)(43)(F). See Kwong v. Holder, No. 04-72167, --- F.3d ----, 2011

WL 6061513, at *5 (9th Cir. Dec. 7, 2011); Lopez-Cardona v. Holder, 662 F.3d

1110, 1112 (9th Cir. 2011).1

      2. Palafox argues that the term “alien” in the Immigration and Nationality

Act does not apply to him because he considers himself to be a “national” of the

United States. Palafox’s argument is foreclosed by our precedents. See Theagene

v. Gonzales, 411 F.3d 1107, 1112 (9th Cir. 2005); Reyes-Alcaraz v. Ashcroft, 363

F.3d 937 (9th Cir. 2004).

      PETITION DENIED.

      1
         Because Palafox is removable as an alien convicted of an aggravated
felony “crime of violence” under 8 U.S.C. § 1101(a)(43)(F), we decline to address
the alternative grounds for removal relied upon by the BIA.

                                          2